In an action to recover damages for breach of an employment contract, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Christ, J.), entered November 28, 1990, as granted those branches of the plaintiff’s motion which were for summary judgment on the issue of the defendant’s liability and for dismissal of the defendant’s counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Christ at the Supreme Court. Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.